Nelson gave specific assurances to Boggs as to his continued employment sufficient to require his termination to be for cause. For the majority to conclude that such assurances do not create an implicit contract of employment compounds the error of the trial court in granting summary judgment. This court goes even further and decides that even if there were sufficient facts to establish such implied contract, the circumstances justify Boggs's discharge for cause.
Since genuine issues of material fact remain, the resolution must be by the factfinder, not this court or the trial court on summary judgment.
Although I concur in the majority's disposition of the other issues raised in Boggs's single assignment of error, I must dissent from the affirmation of the trial court's summary judgment dismissing Boggs's claim for breach of contract. *Page 75